ZAPPALA, Justice,
concurring.
I concur only in the Court’s judgment that the subpoenas in question are too sweeping in scope to be enforced. I reach this conclusion by applying a different standard than that announced by my brethren.
In assessing challenges to administrative agency subpoenas, the courts of this Commonwealth have heretofore regularly applied a much less stringent standard than the “probable cause” test adopted here. In re: Petition for Enforcement of a Subpoena to Anthony Semeraro, 511 Pa. 584, 515 A.2d 880 (1986); Pennsylvania Crime Commission v. Nacrelli, 5 Pa.Cmwlth. 551 (1972). The inquiry must be “within the authority of the agency, the demand ... not too indefinite and the information sought ... reasonably relevant.” Id., quoting United States v. Morton Salt Co., 338 U.S. 632, 652, 70 S.Ct. 357, 369. It should certainly not be otherwise with the legislative branch of government itself, acting through its committees and subcommittees in carrying out legitimate legislative functions.1
I am cognizant of the danger that legislative investigation into compliance with existing laws to assist in drafting corrective measures or even merely assessing the need for such, can overlap, perhaps substantially, criminal prosecution for violation of the laws. I do not find it appropriate, *253however, to abate the danger by grafting the probable cause requirement for issuance of a search warrant onto the functionally distinct legislative process for issuance and enforcement of a subpoena. Should there be a conflict between an individual’s rights in the context of pending or potential criminal proceedings and a legislative request for information, I would trust proper use of existing practices and precepts, e.g., the individual’s privilege against self-incrimination and the legislative power of contempt, to accommodate these interests and resolve the conflict.
LARSEN and PAPADAKOS, JJ., join in this concurring opinion.

. I express no opinion as to whether a different standard would be appropriate where a legislative committee sought production of records by a co-ordinate branch of government rather than by an individual. Depending upon the nature of the legislative inquiry undertaken, the type of information sought, and other factors determined by the context, such a request might involve competing constitutional interests requiring different analysis than that appropriate where a constitutional or statutory prerogative contends with a lesser or less specific interest. See generally, In re: Petition for Enforcement of a Subpoena to the Pennsylvania Judicial Inquiry and Review Board, 512 Pa. 496, 517 A.2d 949 (1986).